Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Creekside Markets, Inc.
d/b/a Creekside Market 3,

Respondent.

Docket No. C-13-391
FDA Docket No. FDA-2013-H-0139

Decision No. CR2730

Date: March 25, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Creekside Markets, Inc. d/b/a Creekside Market
3, alleging facts and legal authority sufficient to justify the imposition of a civil
money penalty of $250. Respondent did not timely answer the Complaint, nor did
Respondent request an extension of time within which to file an Answer.
Therefore, I enter a default judgment against Respondent and assess a civil money
penalty of $250.

CTP began this case by serving the Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly
utilized a self-service display in a non-exempt facility and failed to ensure that all
violative self-service displays, advertising, labeling, and other items were removed
or brought into compliance with regulations, thereby violating the Federal Food,
Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing
regulations, Cigarettes and Smokeless Tobacco, 21 C.F.R. Part 1140 (2012). CTP
seeks a civil money penalty of $250.

On February 11, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an Answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), lam
required to “assume the facts alleged in the [C]omplaint to be true” and, if those
facts establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Creekside Market 3, an establishment that sells tobacco
products and is located at 4050 Erwin Highway, Afton, TN 37616.
Complaint § 2.

e On January 4, 2012, an FDA-commissioned inspector observed a violation
of 21 C.F.R. § 1140.16(c)(1), a regulation requiring cigarettes and
smokeless tobacco to be sold exclusively in direct, face-to-face exchanges
in facilities that fail to ensure that no person younger than 18 years of age is
present or permitted to enter at any time, at Respondent’s establishment.
The inspector also observed a violation of 21 C.F.R. § 1140.14(e), a
regulation requiring retailers to ensure that all violative self-service
displays, advertising, labeling, and other items in their establishments are
removed of brought into compliance with the requirements of 21 C.F.R.
Part 1140. Complaint 4 9.

e On February 2, 2012, CTP issued a Warning Letter to Respondent
regarding the inspector’s observations from January 4, 2012. The letter
explained that the observations constituted violations of regulations found
at 21 C.F.R. § 1140.16(c)(1) and 21 C.F.R. § 1140.14(e), and that the
named violations were not necessarily intended to be an exhaustive list of
all violations at the establishment. The Warning Letter went on to state that

failure to correct the violations could result in the imposition of a civil
money penalty or other regulatory action by the FDA and that Respondent
is responsible for complying with the law. Jd.

e FDA received no response to the Warning Letter from Respondent, though
United Parcel Service records demonstrate that an individual named
“Johnson” received the Warning Letter on February 3, 2012. Complaint
q 10.

e During a two part inspection conducted on May 3, 2012, and June 8, 2012,
FDA commissioned inspectors observed an additional violation at
Respondent’s establishment. Inspectors documented a violation of 21
C.F.R. § 1140.16(c) where Respondent “[had] a self-service display of
smokeless tobacco products on the checkout counter next to the cash
register and [did] not restrict entry [into the establishment] to persons 18
years of age or older.” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R §
1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under
section 906(d) of the Act. 21 U.S.C. 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed. Reg.
13,229 (Mar. 10, 2010). The regulations require retailers who sell cigarettes or
smokeless tobacco to do so exclusively in direct, face-to-face exchanges, where
the retailers fail to ensure that no person younger than 18 years of age is present or
permitted to enter at any time. 21 C.F.R. § 1140.16(c)(1), (c)(2)(ii). The
regulations also require retailers to ensure that all violative self-service displays,
advertising, labeling, and other items in their establishments are removed or
brought into compliance with the requirements of 21 C.F.R. Part 1140. 21 C.F.R.
§ 1140.14(e).

Taking the above alleged facts as true, Respondent had three violations of
regulations contained in 21 C.F.R. Part 1140 within a seven month period.
Specifically, Respondent had two violations on January 4, 2012, and a violation
observed during a two-part inspection on May 3, 2012, and June 8, 2012.
Respondent’s actions violated 21 C.F.R. § 1140.16(c)(1) and 21 C.F.R. §
1140.14(e). Therefore, Respondent’s actions constitute violations of law for
which a civil money penalty is merited.

The regulations require the imposition of a civil money penalty in the amount that
is either the maximum provided for by law or the amount sought in the Complaint,
whichever is smaller. 21 C.F.R. § 17.11(a)(1)-(2). The regulations currently
allow a maximum penalty of $500 for three violations within a seven month
period. 21 C.F.R. § 17.2. CTP, however, has requested a fine in the amount of
$250. Therefore, I find that a civil money penalty of $250 is warranted and so
order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

